        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 1 of 23 Page ID #:1




1    DUANE K.THOMPSON
     Email: thompsond@sec.gov
2    100 F Street, N.W.
     Washington, D.C. 20549
3    Telephone: (202) 551-7159
     Facsimile: (202) 772-9246
4
5    LOCAL COUNSEL:
     GARY Y. LEUNG, (Cal. Bar No. 302928)
6    Email: leungg@sec.gov
     U.S. Securities and Exchange Commission
7    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
8    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
9
     Attorneys for Plaintiff
10   Securities and Exchange Commission
11
                          UNITED STATES DISTRICT COURT
12
13                      CENTRAL DISTRICT OF CALIFORNIA
14                                    Southern Division
15
16    SECURITIES AND EXCHANGE                    Case No.
      COMMISSION,
17
                  Plaintiff,                     COMPLAINT
18
19          vs.
20    GUY SCOTT GRIFFITHE,
      ROBERT WILLIAM RUSSELL,
21    RENEWABLE TECHNOLOGIES
      SOLUTION, INC., GREEN ACRES
22    PHARMS, LLC, and
      SMRB, LLC,
23
                  Defendants, and
24
      SONJA MARIE RUSSELL,
25
                  Relief Defendant.
26
27
28
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 2 of 23 Page ID #:2




1          Plaintiff, Securities and Exchange Commission (“Commission” or “SEC”), for
2    its Complaint against Guy Scott Griffithe, Robert William Russell, Renewable
3    Technologies Solution, Inc., Green Acres Pharms, LLC, and SMRB, LLC
4    (collectively referred to as “Defendants”), hereby alleges as follows:
5                              JURISDICTION AND VENUE
6          1.     The Commission brings this action pursuant to Sections 20(b) and 20(c)
7    of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77t(b)], and Sections
8    21(d) and 21(e) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.
9    §§ 78u(d) and 78u(e)].
10         2.     This Court has jurisdiction over this action pursuant to Section 22 of the
11   Securities Act [15 U.S.C. § 77v], Section 27 of the Exchange Act [15 U.S.C. § 78aa],
12   and 28 U.S.C. § 1331.
13         3.     Venue is proper in this Court pursuant to Securities Act Section 22(a)
14   [15 U.S.C. § 77v(a)] and Exchange Act Section 27 [15 U.S.C. § 78aa], as acts,
15   practices, and courses of business constituting violations alleged herein occurred
16   within the Central District of California. Defendant Guy Griffithe resides within the
17   Central District of California. Defendants Renewable Technologies Solution, Inc.
18   and Green Acres Pharms, LLC have their principal places of business within this
19   District. Many victims of the Defendants’ fraud scheme reside within this District.
20   Many of the fraudulent securities transactions occurred within this District.
21         4.     Defendants directly and indirectly made use of the means and
22   instrumentalities of interstate commerce and of the mails in connection with the acts,
23   practices, and courses of business alleged herein.
24                                        SUMMARY
25         5.     Defendants Guy Scott Griffithe (“Griffithe”) and Robert William Russell
26   (“Russell”), through the Defendant companies they respectively controlled,
27   Renewable Technologies Solution, Inc. (“RTSI”), Green Acres Pharms, LLC
28   (“GAP”), and SMRB, LLC (“SMRB”), defrauded at least 25 investors of

                                                   1
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 3 of 23 Page ID #:3




1    approximately $4.85 million or more in a securities offering fraud scheme. The
2    Commission charges the Defendants based upon their respective roles in perpetrating
3    the scheme described herein.
4             6.    From approximately August 2015 to December 2017, Defendants sold
5    investors purported ownership interests in SMRB, a company in Washington State
6    that held a license to produce and process marijuana under Washington’s recreational
7    cannabis laws. Defendants sold securities in SMRB to investors through Griffithe’s
8    holding company RTSI, and later GAP, which purported to own a minority interest in
9    SMRB.
10            7.    Investors were told that their investment capital would be used to operate
11   and improve SMRB’s cannabis business and that SMRB’s resulting profits would be
12   distributed to them quarterly in proportion to the equity they purchased.
13            8.    Defendants sold securities interests to investors that were fictitious and
14   essentially worthless. The investors did not actually acquire any bona fide ownership
15   stake in SMRB.
16            9.    Additionally, Griffithe misappropriated over $1.8 million in investor
17   money for personal uses and other inappropriate expenditures. Among other things,
18   Griffithe used investor money towards the purchase of luxury cars for himself and
19   others, and to fund numerous other personal and unrelated business expenditures.
20            10.   Russell and his wife, Relief Defendant Sonja Marie Russell, also
21   unjustly benefitted from the misuse of investor money. Approximately $1.7 million
22   was deposited into personal bank accounts Russell shared with his wife, and other
23   money was spent for their personal benefit, including towards the purchase of a
24   yacht.
25            11.   Defendants also led investors to believe that SMRB was profitable and
26   paying profit distributions. In reality, SMRB was never profitable and the money
27   paid to investors was funded, in part, from other capital invested in the scheme in
28   Ponzi-like fashion.

                                                     2
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 4 of 23 Page ID #:4




1          12.      By engaging in the conduct described herein, the Defendants have
2    violated, and unless restrained and enjoined will continue to violate, Section 10(b) of
3    the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §
4    240.10b-5], and Section 17(a) of the Securities Act [17 U.S.C. § 77q(a)]. Griffithe,
5    RTSI, and GAP also violated, and unless restrained and enjoined will continue to
6    violate, Securities Act Sections 5(a) and (c) [15 U.S.C. §§ 77e(a) and e(c)].
7          13.      Consequently, the Commission now brings this action to enforce the
8    securities laws; to seek permanent injunctions against each of the Defendants,
9    enjoining them from engaging in the transactions, acts, practices, and courses of
10   business set forth herein; to disgorge all ill-gotten gains, plus prejudgment interest
11   thereon, wrongfully obtained as a result of their illegal conduct; to pay civil penalties;
12   and to request other relief as set forth herein and as the Court may find just and
13   appropriate.
14                                       DEFENDANTS
15         14.      Guy Scott Griffithe (“Griffithe”), age 40, is a resident of Laguna
16   Niguel, California. Griffithe is the President, Secretary, and Treasurer of Renewable
17   Technologies Solution, Inc. and controls its business operations and bank accounts.
18   Griffithe is also a member and Manager of Green Acres Pharms, LLC and controls its
19   business operations and bank accounts. Griffithe executed investment contracts with
20   investors in his capacity as an officer and control person of Renewable Technologies
21   Solution, Inc. and Green Acres Pharms, LLC. Griffithe, who describes himself as an
22   executive in the motion picture industry, is also President and a member of the Board
23   of Directors of Bridgegate Pictures Corp., a Nevada corporation whose common
24   stock trades on the OTC Markets.
25         15.      Robert William Russell (“Russell”), age 60, is a resident of Duvall,
26   Washington. Russell and his wife, Relief Defendant Sonja Marie Russell (“Sonja
27   Russell”), are the only two owners and governor members of SMRB. Russell
28   controlled SMRB. According to state incorporation records, Russell is also a

                                                    3
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 5 of 23 Page ID #:5




1    Director of Renewable Technologies Solution, Inc. and managing member of Green
2    Acres Pharms, LLC.
3          16.   Renewable Technologies Solution, Inc. (“RTSI”) is a Nevada
4    corporation with a last known address for its principal place of business in Laguna
5    Niguel, California. RTSI was originally formed in 2004 under the name Bridgegate
6    Capital, Inc. and later re-named Renewable Technologies Solution, Inc. RTSI also
7    did business under the fictitious name “Bridgegate Marketing Specialist.” Griffithe
8    controlled RTSI. Griffithe was RTSI’s President, Secretary and Treasurer, and
9    Russell was Director of RTSI. RTSI issued and sold investment contracts to
10   investors that fraudulently purported to represent an interest in SMRB, LLC.
11         17.   Green Acres Pharms, LLC (“GAP”) is a Nevada limited liability
12   company with a last known address for its principal place of business in Laguna
13   Niguel, California. GAP was formed in 2016 as a successor-in-interest to RTSI for
14   the purpose of holding, offering, and selling RTSI’s purported equity in SMRB, LLC.
15   Griffithe and Russell are named as the two managing members, or “Directors,” of
16   GAP. Griffithe controlled GAP. GAP issued and sold investment contracts to
17   investors that fraudulently purported to represent an interest in SMRB, LLC.
18         18.   SMRB, LLC (“SMRB”) is a Washington-registered limited liability
19   company with its principal place of business in Anacortes, Washington. SMRB was
20   formed in 2013. In 2015, SMRB obtained a license from the Washington State
21   Liquor and Cannabis Board to produce and process marijuana under Washington’s
22   recreational cannabis laws. SMRB does business under the trade names “Green Acre
23   Pharms” and “Green Acres Pharms,” and is also sometimes known as “Green Acres
24   Pharm.” Russell and his wife, Relief Defendant Sonja Marie Russell, are the only
25   two owners and governor members of SMRB. Russell controls SMRB.
26                                 RELIEF DEFENDANT
27         19.   Sonja Marie Russell (“Sonja Russell”), age 59, is a resident of Duvall,
28   Washington. Sonja Russell is the wife of Defendant Robert W. Russell. Sonja

                                                  4
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 6 of 23 Page ID #:6




1    Russell is one of the two owners and governor members of SMRB, along with her
2    husband Defendant Robert W. Russell. Sonja Russell was unjustly enriched by
3    receiving proceeds from the fraudulent conduct alleged herein in the form of cash,
4    property, and other benefits.
5                                FACTUAL ALLEGATIONS
6          20.    Defendants, each acting with scienter, perpetrated a long-running
7    scheme to defraud investors in connection with the offer, purchase, or sale of
8    unregistered securities and to use the money raised in such offerings to unjustly
9    enrich themselves, Relief Defendant Sonja Russell, and others.
10                    Origins of Defendants’ Investment Fraud Scheme
11         21.    In approximately November 2013, Russell and Sonja Russell formed
12   SMRB in the State of Washington to engage in activities associated with producing
13   and processing marijuana.
14         22.    At the time of SMRB’s formation, and continuing at all times to the
15   present, Russell and Sonja Russell each owned 50% of SMRB and have served as the
16   limited liability company’s only two members and governors. Russell controlled
17   SMRB.
18         23.    In approximately March 2014, SMRB filed an application with the
19   Washington State Liquor and Cannabis Board to obtain a license to grow and process
20   marijuana for the recreational market in Washington. In approximately August 2015,
21   the Liquor and Cannabis Board issued the license to SMRB.
22         24.    In approximately July 2015, Griffithe and RTSI made an agreement with
23   Russell and SMRB to pay $1.5 million in exchange for a stake in SMRB that
24   conveyed the right to receive a percentage of the net income generated by SMRB.
25         25.    Defendants contemplated that Griffithe would use RTSI to offer and sell
26   these securities of SMRB to other investors. For example, an SMRB corporate
27   resolution with an effective date of July 19, 2015 pertaining to Griffithe’s and RTSI’s
28   $1.5 million investment recognized that RTSI had “the right to sell its equity

                                                   5
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 7 of 23 Page ID #:7




1    position” to investors or “pledge it for equity raise.”
2          26.    Under state law, SMRB was required to request and receive pre-approval
3    from the Washington State Liquor and Cannabis Board before raising money from
4    investors. Washington law also required all owners of a licensed marijuana business,
5    and anyone who has a right to receive profits from a marijuana business, to be
6    Washington residents and to be investigated and approved by the Liquor and
7    Cannabis Board prior to investing.
8          27.    Selling or conveying interests in SMRB to investors without the required
9    vetting and prior approval of the Washington State Liquor and Cannabis Board
10   subjected SMRB to potential cancellation of its license.
11         28.    Russell knew that he could not transfer or sell any interest in SMRB to
12   RTSI or to any third-party investor without pre-approval of the Washington State
13   Liquor and Cannabis Board. Nevertheless, Defendants never sought or obtained
14   approval from the Washington State Liquor and Cannabis Board for RTSI to acquire
15   any interest in SMRB, or for any third-party investors to acquire an interest in SMRB.
16                   Defendants Offered and Sold Unregistered Securities
                         in Violation of the Federal Securities Laws.
17
18         29.    Beginning in approximately August 2015 and continuing until at least
19   December 2017 (the “Relevant Time Period”), Defendants offered and sold securities
20   in SMRB to at least twenty-five investors residing in several states, including
21   California, Washington, Arizona, and Texas (collectively, the “Investors”).
22         30.    The Investors paid money in the form of cash, checks, bank transfers,
23   and wire transfers to effectuate the purchase and sale of the securities from
24   Defendants. In total, the Investors invested approximately $4.85 million.
25               Defendants’ Methods for Recruiting Investors into the Scheme
26         31.    Griffithe was primarily responsible for identifying potential investors,
27   selling the investment, collecting and distributing money related to the investment,
28   and communicating with Investors through one-on-one communications, newsletters,

                                                    6
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 8 of 23 Page ID #:8




1    emails, teleconferences, and through RTSI’s website.
2          32.    Most potential investors came from direct solicitations by Griffithe or
3    through referrals from Griffithe’s friends and associates, whom Griffithe sometimes
4    compensated with cash or participation in the investment.
5          33.    Defendants also gained introductions to potential new investors through
6    word-of-mouth referrals from other Investors.
7          34.    Additionally, beginning on or around June 6, 2016, Defendants solicited
8    the general public to invest through a public Internet website,
9    http://www.investgap.com. The website provided content and links to an investment
10   overview, pictures, a document entitled “Top 10 Reasons GAP is a Solid
11   Investment,” and additional written materials about the company’s management and
12   plans for growth and expansion. The website offered visitors the opportunity to sign
13   up for “periodic investment updates” and to subscribe to a mailing list. Additionally,
14   the website provided the telephone number of one of Griffithe’s employees for
15   potential investors to call for more information about investing.
16         35.    In connection with the offers and sales of the securities, Griffithe would
17   sometimes communicate directly with potential investors by phone or electronic
18   communications.
19         36.    In connection with the offers and sales of the securities, Griffithe and/or
20   Russell would sometimes meet personally with potential investors, including giving
21   tours of SMRB’s facility.
22         37.    Most of the Investors lured into the scheme were individuals who
23   invested funds derived from their personal savings, retirement savings, inheritances,
24   or loans from family members.
25     Defendants Misrepresented the Nature of the Investment and Uses of Proceeds
26         38.    In connection with the offer and sales of securities to Investors, during
27   the Relevant Time Period, Defendants made false representations orally and in
28   written materials about the nature of the securities interests being offered and sold

                                                   7
         Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 9 of 23 Page ID #:9




1    and how they would use the money raised from Investors in the offerings.
2          39.    Defendants told Investors orally and in written materials, including in
3    the investment contracts, marketing brochures, and direct communications, that they
4    were purchasing an ownership interest, or equity, in SMRB.
5          40.    Defendants told Investors orally and in written materials to expect profit
6    distributions based on the revenue SMRB generated from the Defendants’ efforts.
7          41.    Defendants also told Investors orally and in written materials that the
8    proceeds of their investment would be used for purposes related to SMRB’s business,
9    including purchasing equipment or machinery; installing equipment and fixtures at
10   SMRB’s Anacortes, Washington facility; acquiring additional real estate; or
11   expanding the existing footprint of SMRB’s facility.
12         42.    In connection with the offers and sales of the securities, during the
13   Relevant Time Period, Griffithe and Russell met with and gave tours of SMRB’s
14   facility in Anacortes, Washington to several Investors or prospective investors,
15   including people who resided outside the State of Washington.
16         43.    Russell maintained the appearance of SMRB’s Anacortes facility in a
17   manner that allowed him to convince these visitors that their incremental investment
18   capital was needed and would be used to finalize certain improvement projects. For
19   example, Russell showed some prospective investors obsolete or surplus equipment
20   and fixtures that he falsely said were going to be installed when he received money
21   from their investments.
22         44.    To effectuate their investment with Defendants, most Investors signed a
23   contract entitled “Purchase of Shares Interest Agreement.” This investment contract
24   promised the Investor an “ownership interest in SMRB,” as well as a share of
25   SMRB’s “net proceeds” or “total net profits” in proportion to his or her “Ownership
26   Interest,” to be disbursed on a quarterly basis. The Purchase of Shares Interest
27   Agreements identified RTSI as the “seller” from which the Investor was purchasing
28   securities (e.g., “Purchaser is acquiring ownership interest in SMRB, LLC owned by

                                                   8
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 10 of 23 Page ID #:10




1    RTSI”), and stated that “Robert Russell and Guy Griffithe are 100% owners of
2    Renewable Technology Solution, Inc.”
3            45.   Griffithe wrote the Purchase of Shares Interest Agreements using a form
4    he found on the Internet, and also signed the contracts in his capacity as an officer of
5    RTSI.
6            46.   Some of the Purchase of Shares Interest Agreement forms contained a
7    signature line identifying Russell as the President of RTSI. At least seven Investors
8    executed versions of the Purchase of Shares Interest Agreement that contained a
9    signature purporting to be Russell’s.
10           47.   In approximately August 2016, Griffithe formed GAP to act as a
11   successor-in-interest to RTSI for the purpose of offering and selling the SMRB
12   securities to Investors.
13           48.   Griffithe asked existing Investors to rescind their original transactions
14   involving RTSI and to “subscribe” to a new offer and sale of securities by GAP. Not
15   all Investors rescinded their earlier transactions or entered into subsequent GAP
16   Subscription Agreements.
17           49.   Beginning in approximately August 2017, Griffithe offered and sold
18   securities to new Investors using “Subscription Agreements” executed by Griffithe as
19   Manager of GAP.
20           50.   The Subscription Agreements represented that GAP had purchased a
21   49% stake in SMRB. The Subscription Agreements offered Investors a “membership
22   interest” in GAP that purportedly would entitle the Investor to receive a proportional
23   share of SMRB’s net revenue.
24           51.   During the Relevant Time Period, Griffithe and Russell communicated
25   regularly with one another about the efforts to raise money from Investors, and
26   thereby each knew, or was reckless in not knowing, that numerous Investors had
27   purchased securities in the offerings that purported to convey an ownership stake
28   and/or profit-sharing interest in SMRB.

                                                    9
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 11 of 23 Page ID #:11




1           52.     During the Relevant Time Period, Griffithe and Russell also
2    communicated regularly with one another about how they were using the proceeds of
3    the Investors’ investments, and thereby each knew, or was reckless in not knowing,
4    that Defendants were expending Investor money for purposes not disclosed, or
5    contrary to the disclosures, they had made to Investors.
6            Griffithe, RTSI, and GAP Violated the Registration Provisions of the
                                   Federal Securities Laws
7
8           53.     No registration statements were filed with the Commission or in effect as
9    to any of the securities transactions described herein.
10          54.     No exemptions to the registration requirements of the federal securities
11   laws were applicable to any of transactions with Investors described herein.
12          55.     Griffithe, RTSI, and GAP made no attempt to comply, and did not
13   comply, with the federal securities laws regarding the registration, or the exemption
14   from registration, of securities offered or sold to Investors in interstate commerce.
15                 Defendants Offered and Sold Fictitious Securities to Investors
16          56.     Defendants’ misstatements and deceptive conduct defrauded Investors
17   into believing that they were purchasing ownership interests in SMRB and/or that
18   they were to receive profit distributions based on the net income generated by SMRB
19   from its cannabis operations.
20          57.     However, the securities interests Defendants sold to Investors were
21   fictitious, as they did not actually convey any bona fide ownership or income-sharing
22   stake in SMRB.
23          58.     Defendants, acting with scienter, engaged in sham transactions in which
24   they obtained millions of dollars from Investors by selling them essentially worthless
25   securities.
26          59.     Defendants’ representations to Investors that they were acquiring equity
27   in SMRB or a right to share in the company’s profits were material to Investors’
28   investment decisions. As described herein, these representations were fraudulent

                                                    10
           Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 12 of 23 Page ID #:12




1    because, in reality, Defendants did not sell Investors anything of actual economic
2    substance or value.
3             60.   Defendants were at least reckless in selling securities to numerous out-
4    of-state Investors who were prohibited under Washington law from investing in
5    SMRB, and to Investors whose involvement and investments had not been approved
6    by the Washington State Liquor and Cannabis Board.
7             61.   Defendants also did not treat the Investors as true stakeholders of SMRB
8    with any beneficial rights to SMRB’s profits or equity.
9             62.   For example, Defendants did not provide Investors with certificates or
10   other documentation related to the interests they had purchased.
11            63.   Defendants also did not create or maintain basic records identifying the
12   Investors, when they invested, how much they invested, or what was returned to
13   Investors in the form of dividend or profit distributions, interest, or principal.
14            64.   Defendants did not account for the Investors’ interests in any form in
15   their respective financial statements and accounting books and records; did not
16   identify any of the Investors on their returns filed with the Internal Revenue Service;
17   and otherwise kept no records the amounts of equity the Investors owned.
18            65.   In fact, throughout the continuation of the scheme, as described herein,
19   Defendants disregarded Investors as bona fide stakeholders in SMRB by lying to
20   them, cheating them, and misusing the proceeds of their investments.
21               Defendants Misused Investor Funds for Extravagant Luxuries,
             Inappropriate Personal Expenditures, and Unrelated Business Ventures
22
23            66.   During the Relevant Time Period, Defendants induced Investors to
24   invest by making representations that their money would be used for the purpose of
25   operating and expanding SMRB’s marijuana business. As described herein,
26   Defendants misused Investor money contrary to Investors’ expectations to unjustly
27   enrich Griffithe, Russell, Sonja Russell, RTSI, GAP, SMRB, and others.
28   ///

                                                    11
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 13 of 23 Page ID #:13




1          67.    Most Investors purchased their securities from Defendants via check,
2    wire transfer, or bank transfer. Their money was deposited into RTSI and GAP bank
3    accounts controlled by Griffithe.
4          68.    Investor money was commingled with other funds in RTSI’s or GAP’s
5    bank accounts. Griffithe, RSTI, and GAP did not make or maintain records to
6    account for their uses of Investor money.
7          69.    Of the approximately $4.85 million raised from Investors, Griffithe spent
8    over $1.8 million for personal uses and other inappropriate expenditures for himself,
9    Russell, and others, during the Relevant Time Period, including payments towards:
10                a.    2008 Bentley Continental,
11                b.    2012 Mercedes Benz C Class,
12                c.    2013 Ford Mustang,
13                d.    2015 Porsche Panamera,
14                e.    $250,000 towards a 65-foot Pacific Mariner yacht bought by
15                      Russell and Sonja Russell,
16                f.    $25,000 towards a 42-foot Hydrasport custom power boat,
17                g.    Expenditures for Griffithe’s unrelated business ventures, including
18                      Bridgegate Pictures Corp. and other of Griffithe’s undertakings in
19                      the movie industry.
20         70.    Griffithe also withdrew substantial sums of cash from RTSI’s bank
21   accounts.
22         71.    In addition, during the Relevant Time Period, Griffithe transferred
23   approximately $1.7 million to Russell’s personal bank accounts that he co-owned
24   with Sonja Russell. Russell commingled the $1.7 million of Investor money with his
25   and his wife’s own funds, and did not maintain accounting records reflecting if or
26   how he spent the Investors’ funds.
27         72.    Russell’s commingling of money and lack of record-keeping obscured
28   the ways in which he used money derived from Investors.

                                                  12
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 14 of 23 Page ID #:14




1          73.    However, even if Russell used Investor money that was deposited into
2    his personal bank account to finance, reimburse, or to later buy property or make
3    improvements related to the marijuana business, SMRB, Russell, and Sonja Russell
4    were the sole beneficiaries of those expenditures. None of those expenditures inured
5    to the benefit of the Investors, because neither Russell, SMRB, nor Washington law
6    regarded the Investors as having purchased any lawful ownership stake in the
7    company that would give them a claim to SMRB’s assets or operating profits.
8          74.    Defendants concealed from Investors that Griffithe and Russell misspent
9    their money on expenditures unrelated to SMRB, including buying cars and yachts,
10   paying personal living expenses, funding unrelated businesses, and paying for other
11   things that did not benefit Investors.
12                 Defendants Misled Investors about SMRB’s Profitability
13         75.    Defendants misled Investors into believing that their investment was
14   profitable, despite Defendants knowing that SMRB had never generated a profit.
15         76.    To create and maintain this false appearance of profitability, Griffithe,
16   RTSI, and GAP lied to Investors and undertook elaborate deceptive acts to make it
17   appear that Investors were receiving returns on their investments from the business
18   operations of SMRB, including issuing misleading financial statements and paying
19   Investors money that falsely purported to be profit distributions.
20         77.    SMRB created “Profit & Loss” statements that purported to present the
21   income generated and expenses incurred by SMRB from its operations during the
22   relevant reporting periods.
23         78.    However, certain versions of the Profit & Loss statements omitted or
24   understated SMRB’s actual expenses and created the appearance that SMRB was
25   profitable, when it was not.
26         79.    SMRB provided these financial statements to Griffithe, RTSI, and GAP.
27   Griffithe, RTSI, and GAP, in turn, distributed SMRB’s Profit & Loss reports to the
28   Investors.

                                                   13
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 15 of 23 Page ID #:15




1           80.   Russell and SMRB were at least reckless in disregarding the risk that
2    SMRB’s Profit & Loss statements would be provided to Investors and create the
3    misimpression that the SMRB was profitable, which Russell knew was untrue.
4           81.   Defendants, who all knew that SMRB was never profitable, were at least
5    reckless in failing to contemporaneously disclose to Investors that the Profit & Loss
6    statements omitted or understated the actual expenses incurred by SMRB and that the
7    “profits” shown therein were untrue.
8           82.   Investors also believed SMRB was profitable because they received
9    newsletters and other updates from Defendants that falsely touted SMRB’s financial
10   success. One newsletter dated June 30, 2016, referred to SMRB’s “modest profit.”
11   Another newsletter from November 2017, stated: “We are working with a 40% profit
12   margin about [sic] acquisition, packaging and distribution to the retailers. This along
13   with the flower will move us into the gross revenue range of 1.3-1.4M per month
14   with profits at 40-42%. WE ARE HERE!!!!!!” Griffithe authored these false
15   statements and issued them to Investors with Russell’s approval.
16          83.   To further the illusion of SMRB’s profitability, between approximately
17   May 2016 and December 2017, Griffithe paid money to Investors from RTSI’s and
18   GAP’s bank accounts. Griffithe controlled the bank accounts from which these
19   payments were made.
20          84.   In total, Griffithe paid Investors at least $340,000, mostly in the form of
21   checks that referred to these payments on the memo line as “distributions.”
22          85.   The misleading financial statements, newsletters that portrayed SMRB
23   as profitable, and purported distribution payments operated as a fraud or deceit on
24   Investors to make them believe that their investments had value and were generating
25   profits.
26          86.   Creating the illusion of profitability enabled Defendants to prolong the
27   scheme. For example, some Investors who believed the investments were generating
28   returns referred new potential investors to Defendants.

                                                   14
           Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 16 of 23 Page ID #:16




1                      Griffithe, RTSI, and GAP Operated a Ponzi Scheme
2             87.   Griffithe, RTSI, and GAP operated a Ponzi scheme in which they paid
3    money to Investors that purported to be distributions of profits generated by SMRB,
4    but were in fact funded in part out of the capital contributed by other Investors.
5             88.   In approximately December 2017, RTSI and GAP stopped paying
6    Investors purported profit distributions. By this time, RTSI’s and GAP’s bank
7    accounts had been largely depleted due to Griffithe’s profligate spending, his inability
8    to obtain new capital from investors, and SMRB’s inability to generate profits from
9    its operations.
10            89.   As Investors became increasingly concerned that their investment was
11   no longer paying returns, on or about August 16, 2018, Griffithe and Russell held a
12   conference via telephone to provide a company update and to answer numerous
13   questions from Investors.
14            90.   On or about the same date, Griffithe emailed a “Q&A” to certain
15   Investors to address some of the Investors’ concerns prior to the conference call.
16   Russell reviewed, edited, and approved the contents of the email before its
17   transmission to the Investors. The email to Investors was signed from “Bob,”
18   referring to Russell.
19            91.   In the email and on the conference call, Griffithe admitted that SMRB
20   was never profitable and did not provide any of the cash to fund the distribution
21   payments to Investors.
22            92.   In the August 16, 2018, email and conference call, Griffithe falsely
23   characterized the distributions he had paid as “gifts” that he personally funded in
24   “good faith.” Griffithe knew the distributions were not personal “gifts,” because they
25   were partially funded out of the Investors’ own money. Griffithe also was acting
26   with a high degree of scienter, or intent to deceive, when he made the payments, and
27   not out of “good faith.”
28   ///

                                                    15
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 17 of 23 Page ID #:17




1          93.    For at least a year and a half prior to the August 2018 conference call
2    and corresponding email, Russell knew that Griffithe was making so-called
3    distributions payments that Investors believed were paid out of the profits of SMRB.
4    Russell knew that the distributions were not actually funded by Russell or SMRB,
5    and that SMRB was not profitable.
6          94.    Griffithe privately told Russell and one other person on or about
7    February 1, 2017, that the purported profit distributions he had paid to Investors was
8    “just money that I’ve come up with in closing other deals.”
9          95.    Indeed, between May 2016 and December 2017, Griffithe, RTSI, and
10   GAP paid Investors at least $340,000 in phony distributions. As is characteristic of a
11   Ponzi scheme or pyramid scheme, Griffithe used money he obtained from selling
12   SMRB securities to Investors to fund, in part, the distributions paid to other Investors.
13   None of the money distributed to Investors actually derived from profits generated by
14   SMRB’s business operations.
15         96.    As an example, on January 25, 2017, one Investor wrote a check to RTSI
16   for $100,000 to purchase, as indicated on the memo line of the Investor’s check, “1%
17   ownership.” At the time of this deposit, RTSI’s bank accounts were overdrawn by
18   more than $300. As a result, all of the following outflows were necessarily funded
19   from this Investor’s deposit. On the very same day the Investor gave his check,
20   Griffithe wrote and signed at least six checks drawn from RTSI’s account payable to
21   earlier Investors for purported “4th Quarter Distributions,” totaling approximately
22   $39,000. Griffithe made other expenditures from the new Investor’s money,
23   including withdrawing $25,000 in cash and making payments for projects related to
24   his movie business. However, Griffithe did not transmit any of this capital to
25   SMRB’s bank accounts, as the Investor intended. Within a week, only about $1,200
26   of the Investor’s capital remained in RTSI’s bank account.
27         97.    As a result of the fraud alleged herein, Investors suffered financial losses
28   of approximately $4.85 million.

                                                   16
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 18 of 23 Page ID #:18




1                             FIRST CLAIM FOR RELIEF
           Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
2
                                 (Against All Defendants)
3
4           98.    The Commission realleges and reincorporates paragraphs 1 through 97
5    as if fully set forth herein.
6           99.    By reason of the conduct described above, Defendants, in connection
7    with the purchase or sale of securities, by the use of the means or instrumentalities of
8    interstate commerce or of the mails, or of any facility of any national securities
9    exchange, directly or indirectly, knowingly or recklessly (1) employed devices,
10   schemes, or artifices to defraud and/or (2) made untrue statements of material facts or
11   omitted to state material facts necessary in order to make the statements made, in
12   light of the circumstances under which they were made, not misleading and/or (3)
13   engaged in acts, practices, or courses of business which operates or would operate as
14   a fraud or deceit upon any persons, including purchasers or sellers of the securities.
15          100. By reason of the actions alleged herein, Defendants violated Exchange
16   Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §
17   240.10b-5(a) and (c)].
18          101. Unless enjoined or otherwise restrained, Defendants will continue to
19   violate Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder
20   [17 C.F.R. § 240.10b-5].
21                             SECOND CLAIM FOR RELIEF
                            Violations of Securities Act Section 17(a)
22
                                    (Against All Defendants)
23
24          102. The Commission realleges and reincorporates paragraphs 1 through 97
25   as if fully set forth herein.
26          103. Defendants, directly or indirectly, by use of means of instrumentalities
27   of transportation or communication in interstate commerce or by use of the mails, in
28   the offer or sale of securities: (a) knowingly or recklessly employed devices, schemes

                                                   17
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 19 of 23 Page ID #:19




1    or artifices to defraud; (b) knowingly, recklessly, or negligently obtained money or
2    property by means of untrue statements of material fact, or have omitted to state
3    material facts necessary in order to make the statements made, in light of the
4    circumstances under which they were made, not misleading; and (c) knowingly,
5    recklessly, or negligently engaged in transactions, practices, or courses of business
6    which operated or would operate as a fraud or deceit upon the purchasers of
7    securities.
8           104. By reason of the actions alleged herein, Defendants violated Securities
9    Act Sections 17(a)(1) and 17(a)(3) [15 U.S.C. § 77q(a)(1), (3)]. By obtaining money
10   and property by means of the various materially false and misleading written and oral
11   statements, Defendants also violated Securities Act Section 17(a)(2) [15 U.S.C. §
12   77q(a)(2)].
13          105. Unless enjoined or otherwise restrained, Defendants will continue to
14   violate Securities Act Section 17(a) [15 U.S.C. § 77q(a)].
15                              THIRD CLAIM FOR RELIEF
                        Violations of Securities Act Section 5(a) and 5(c)
16
                         (Against Defendants Griffithe, RTSI, and GAP)
17
18          106. The Commission realleges and reincorporates paragraphs 1 through 97
19   as if fully set forth herein.
20          107. Defendants Griffithe, RTSI, and GAP directly or indirectly, singly
21   and/or in concert with others: (1) without having any registration statement in effect
22   as to the securities transactions, (a) made use of the means or instrumentalities of
23   transportation or communication or the mails in interstate commerce to sell securities
24   through the use or medium of a prospectus or otherwise, or (b) carried or caused to be
25   carried such securities for the purpose of sale or for delivery after sale; and (2) made
26   use of the means or instrumentalities of transportation or communication or the mails
27   in interstate commerce to sell or offer to buy through the use or medium of a
28   prospectus or otherwise securities as to which a registration statement had not been

                                                   18
           Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 20 of 23 Page ID #:20




1    filed as to such securities.
2             108. By reason of the actions alleged herein, the defendants violated Sections
3    5(a) and (c) of the Securities Act [15 U.S.C. § 77e(a) & (c)].
4             109. Unless enjoined or otherwise restrained, the defendants will continue to
5    violate Securities Act Sections 5(a) and (c) [15 U.S.C. § 77e(a) & (c)].
6                              FOURTH CLAIM FOR RELIEF
                                       Unjust Enrichment
7
                         (Against Relief Defendant Sonja Marie Russell)
8
9             110. The Commission realleges and reincorporates paragraphs 1 through 97
10   as if fully set forth herein.
11            111. As described above, Defendants engaged in a fraudulent scheme to
12   defraud investors in connection with the offer, purchase, or sale of unregistered
13   securities of SMRB and to use the money raised in such offerings to unjustly enrich
14   themselves, Relief Defendant Sonja Russell, and others in the form of cash, property,
15   and other benefits. Sonja Russell shared at least two bank accounts with Russell into
16   which approximately $1.7 million of investor money was deposited. Also, as one of
17   the two owners and governor members of SMRB along with Russell, Sonja Russell
18   also benefitted from property acquired, improvements made, and expenses paid with
19   investor money on behalf of SMRB. Sonja Russell was also unjustly enriched by the
20   expenditure of $250,000 of investor money towards the purchase of a 65-foot Pacific
21   Mariner yacht that she co-owns with Russell. Sonja Russell has no legitimate claim
22   to the funds, property and benefits described above, and has thus been unjustly
23   enriched under circumstances in which it is not just, equitable, or conscionable for
24   her to retain such profits.
25   ///
26   ///
27   ///
28   ///

                                                   19
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 21 of 23 Page ID #:21




1                                   PRAYER FOR RELIEF
2          WHEREFORE, the Commission respectfully requests that the Court enter a
3    judgment:
4          (a)    finding that Defendants violated the antifraud provisions of the federal
5    securities laws as alleged herein;
6          (b)    finding that Defendants Griffithe, RTSI, and GAP violated the
7    registration provisions of the federal securities laws as alleged herein;
8          (c)    permanently enjoining each Defendant from violating Securities Act
9    Section 17(a) and Exchange Act Section 10(b) and Rule 10b-5 thereunder;
10         (d)    permanently enjoining Defendants Griffithe, RTSI, and GAP from
11   violating Securities Act Sections 5(a) and (c),
12         (e)    permanently enjoining Defendant Griffithe from directly or indirectly,
13   including, but not limited to, through any entity owned or controlled by Griffithe,
14   participating in the issuance, purchase, offer, or sale of any security in an unregistered
15   offering by an issuer, provided, however, that such Order shall not prevent him from
16   purchasing or selling securities for his own personal account;
17         (f)    ordering each Defendant to disgorge all ill-gotten gains, plus
18   prejudgment interest thereon, wrongfully obtained as a result of their illegal conduct;
19         (g)    ordering the Relief Defendant to disgorge all ill-gotten gains, plus
20   prejudgment interest thereon, obtained as a result of Defendants’ illegal conduct
21   alleged in this Complaint;
22         (h)    ordering each Defendant to pay civil penalties pursuant to Securities Act
23   Section 20(d) [15 U.S.C. § 77t(d)] and Exchange Act Section 21(d) [15 U.S.C.
24   § 78u(d)];
25         (i)    permanently barring Defendant Griffithe, pursuant to Securities Act
26   Section 20(e) [15 U.S.C. §77t(e)] and Exchange Act Section 21(d)(2) [15 U.S.C.
27   §78u(d)(2)], from serving as an officer or director of any issuer that has a class of
28

                                                   20
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 22 of 23 Page ID #:22




1    securities registered pursuant to Exchange Act Section 12 [15 U.S.C. §78l] or that is
2    required to file reports pursuant to Exchange Act Section 13 [15 U.S.C. §78m]; and
3          (j)     granting such other relief to the Commission as the Court may deem just
4    and proper.
5
6
     Dated: January 21, 2020                /s/ Gary Y. Leung
7
                                            Gary Y. Leung
8                                           Duane K. Thompson
                                            Counsel for Plaintiff
9
                                            Securities and Exchange Commission
10                                          100 F Street, N.E.
                                            Washington, DC 20549
11
                                            Phone: (202) 551-7159
12                                          Fax: (202) 551-9246
                                            Email: thompsond@sec.gov
13
14
15   Of Counsel:
     Charles J. Felker
16   Adam J. Eisner
17   HelenAnne Listerman

18
19
20
21
22
23
24
25
26
27
28

                                                  21
        Case 8:20-cv-00124 Document 1 Filed 01/21/20 Page 23 of 23 Page ID #:23




1                                DEMAND FOR JURY TRIAL
2          Pursuant to Rule 39 of the Federal Rules of Civil Procedure and C.D. Cal. L.R.
3    38-1, Plaintiff demands that this case be tried to a jury.
4
5    Dated: January 21, 2020                   /s/ Gary Y. Leung
                                               Gary Y. Leung
6
                                               Duane K. Thompson
7                                              Counsel for Plaintiff
                                               Securities and Exchange Commission
8
                                               100 F Street, N.E.
9                                              Washington, DC 20549
                                               Phone: (202) 551-7159
10
                                               Fax: (202) 551-9246
11                                             Email: thompsond@sec.gov
12
13
     Of Counsel:
14
15   Charles J. Felker
     Adam J. Eisner
16   HelenAnne Listerman
17
18
19
20
21
22
23
24
25
26
27
28

                                                    22
